DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.

Response to Amendment
Claims 1-4 and 6-20 are pending in this application.
Claim rejections 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph on claims 1-4 and 6-20 are maintained.
Claim rejections 35 USC 103 on claims 1-4 and 6-20 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, the claim recites limitations "prior to runtime", “during runtime” and “at runtime” in lines 2, 14 and 16 renders the claim indefinite because the term “runtime” is unclear. Examiner interprets the term “runtime” is the length of time a program/software takes to run. However, it is unclear which program/software has that “runtime” which renders the claim indefinite.
Claims 12 and 20 are rejected under the same rationale as claim 1.
Dependence claims 2-4, 6-11 and 13-19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on dependency to independence claims 1 and 12.

Allowable Subject Matter
Claims 1-4 and 6-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closet prior art Li et al. (U.S. Publication Number 20130151531) discloses that systems and methods for detecting topics in social media data. In particular, the systems and methods are configured to extract a concept hierarchy from a set of data, the concept hierarchy comprising a plurality of layers. Further, the systems and methods can train topic models based on the content in each of the layers. Still further, the systems and methods can select the most appropriate topic model for social media topic detection by balancing the complexity of the model and the accuracy of the topic detection result. Moreover, the systems and methods can use the most appropriate topic model to detect topics in social media data. The prior art Vailaya et al. (U.S. Publication Number 20050278321) discloses that grouping documents relating to the topic such as  (ClusterScores:24) (6 docs) and (ClusterScores:26) (2 docs) in Fig. 5. However, the prior arts of made record fail to teach at runtime: receiving a request for documents, the request indicating a topic; in response to receiving the request, accessing the data store storing the clustering information and identifying, from the data store, a plurality of clusters generated prior to runtime corresponding to the topic.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kincaid et al. (US 6920448 B2) teaches a data mining module forms clusters of related documents according to an unsupervised clustering procedure and displays the clusters of related documents on the user interface.
Parthasarathy et al. (US 20130041877) teaches documents are retrieved from a database according to a received search query. Some of the retrieved documents are clustered into one or more clusters based on content similarity and publication date. An identification (ID) number is assigned to each of the clusters of retrieved documents, wherein the ID number of each of the clusters remains persistent throughout a life span of each of the clustered retrieved documents.
Agarwal et al. (US 20050222901) teaches that search results may include, for example, lists of Web page titles, snippets of text extracted from those Web pages, and hypertext links to those Web pages, and may be grouped into a predetermined number of (e.g., ten) search results.
Shafirstein et al. (US 20080205776) teaches that the DBSCAN algorithm, like a number of other known clustering algorithms, relies upon the principle of clustering pixels in an image file based on density.

Contact Information                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162        

November 29, 2022